DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office action is in response to amendment of November 19, 2021 which amended claims 1-7; and canceled claims 14, 20 and 22.
	
Drawings
The drawings are objected to because cross-hatching should be added to Figs. 13 and 14 so that the interaction between the spur gear, bull gear and the planetary gear may be more easily understood.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the temperature regulation system having first and second cooling systems respectively coupled to the plurality of electric motors and the variable frequency drives, must be shown or the feature(s) canceled from the claim(s) (Claims 20-22).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not mention the “input pinion gears” (claim 25); these are considered to be the spur gears 137.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “control module configured to…” in each of claims 2, 3, 8, 9, and 26; along with claims dependent therefrom.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 26 is vague and indefinite because it is unclear if the “wherein” statement in the last two lines is supposed to be associated with the “group” or the “independent” control of lines 3 and 4; further in the wherein statement it is unclear how the statement “with respect to at least power output and runtime” is related to motors being either independently or group controlled. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 15-16, 19, 21, 25 and 26 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Oehring et al (USPN 10,598,258).
Examiner’s Note: This case depends upon two provisional applications. The oldest provisional application (62/562,943) discloses the drive motors being provided at both ends of the power end of the pump and provides a priority date of 9/25/2017 for claims 14, 25 and 26; the rest of the claims have a priority date of 4/16/2018 provided by provisional application 62/658,139.
	Oehring et al disclose the material of the claims as follows:
1. An electric drive hydraulic fracturing pump system (Fig. 3), comprising: a hydraulic fracturing pump 300 having a fluid end 350 and power end 355; 5a plurality of variable output (note the variable frequency drive discussion at least present at col. 3 lines 16-48; col. 7 line 60, thru col. 8 line 32; and, claim 9) electric motors 130,230 each electric 
2. The system of claim 1, further comprising: a control module (the control module is disclosed through the disclosure at col. 7 line 60, thru col. 8 line 32; note the human-machine interface) configured to regulate performance of the plurality of electric motors.  
3. The system of claim 2, wherein the control module is configured to individually 15regulate power output (see col. 7 lines 60 thru 65 which describes accelerating and decelerating the pump speeds which requires power control) and runtime (note col. 3 lines 25-27 which disclose turning off the motors which may broadly be considered runtime control) of each of the plurality of electric motors.  
4. The system of claim 1, wherein the plurality of electric motors are configured to operate simultaneously (see claim 8 of Oehring et al).  
5. The system of claim 1, wherein the plurality of electric motors are configured to operate independently from one another(see claim 9 of Oehring et al and col. 7 line 60, thru col. 8 line 32).  
206. The system of claim 1, wherein the plurality of electric motors can operate at different output power levels (note the discussions of varying the speeds of the pumps/motors at col. 3 lines 15-23 for example and the discussion of the VFD drive set forth above).  

15. The system of claim 8, wherein the plurality of electric motors comprise at least 5three electric motors radially spaced apart from one another about the crankshaft axis (see Figs. 1 and 2).  
16. The system of claim 8, wherein the plurality of gears comprises a bull gear 125, a planetary gear system 110, 115, 120 driven by the bull gear and a plurality of spur gears 135 engaging the bull gear, wherein each spur gear is coupled to a separate electric motor.
19. An electric drive hydraulic fracturing pump system (Fig. 3), comprising: a hydraulic fracturing pump 350 having a power end 355 with a pump crankshaft 105, 205 extending 5along a crankshaft axis; at least three electric motors (See Figs. 1 and 2) radially spaced apart from one another about the crankshaft axis, each electric motor having an electric motor output shaft coupled to the pump crankshaft 105, 205; and a 
21. The system of claim 19, further comprising a planetary assembly 110, 115, 120 coupling the gear reduction assembly to the pump crankshaft.  
25. An electric drive hydraulic fracturing pump system (Fig. 3), comprising: a hydraulic fracturing pump 350; a plurality of motors 130, 230 positioned to power the hydraulic fracturing pump; and a planetary gear train 110, 115, 120 having a plurality of input pinion gears 135 in rotational contact with 5each of the plurality of motors.  
26. The system of claim 29, further comprising a control module configured to regulate performance of the plurality of motors by controlling one or more of power output and speed of each motor (the control module is disclosed through the disclosure at col. 7 line 60, thru col. 8 line 32; note the human-machine interface), either simultaneously as a group at a selected power level and/or independently wherein operation of each motor is independent of the operation of other 10motors with respect to at least power output and runtime.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oehring et al.
As set forth above Oehring et al discloses the invention substantially as claimed including that the transmission has a rotary output (see 205 in Fig. 2) which is converted into a reciprocating motion at the fluid end (note the arrangement of the power end 355 and the fluid end 350 when considered what is well known and common in the art) but does not disclose that there is a spline on the connection between the transmission shaft and the power end. 
The examiner give Official notice that splines are well-known mechanisms used at the ends of drive shafts. Further, at the time of the filing date of the instant application .

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oehring et al in view of Johns et al (USPN 2,610,992).
As set forth above Oehring et al discloses the invention substantially as claimed but does not disclose a fan that passes air over a plurality of electric motors. 
Johns et al discloses a dynamoelectric machine having a fan 36 which passes air over a plurality of rotary machines including a motor 2 and a generator 1. 
At the time of the filing date of the instant application it would have been obvious to one of ordinary skill in the art to provide a fan to pass cooling air over the plurality of motors in Oehring et al, as taught by Johns et al, in order to provide cooling to the plurality of heat sources with a single fan.

Claims 9-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oehring et al in view of Oehring et al (USPAP 2017/0030177, hereafter Oehring ‘177).
	As set forth above Oehring et al disclose the invention substantially as claimed but do not disclose that there is a temperature regulation system in communication with a control module for cooling and/or heating the power end or transmission assembly or disclose the use of a radiator and fan. Further Oehring et al do not disclose a platform which elevates the power end above ground (cl. 17). 

	At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to utilize the regulation system to incorporate power end cooling systems, such as taught by Oehring ‘177, in the Oehring et al pumping system in order to prolong the life of the power end by properly cooling and adjusting the temperature and viscosity of the lubricating oil of the power end. It further would have been obvious to utilize the control module 26 of Oehring ‘177 to provide the regulation as is commonly provided with a temperature control system. Further, the examiner gives Official Notice that it is well known for a temperature regulation system to heat the lubricant of a power end and it would have been obvious to do so in order to allow the lubricant to obtain correct viscosity when in a cold environment.

Claims 27- 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oehring et al in view of Payne et al (USPAP 2016/0258267).
	As set forth above Oehring et al disclose the invention substantially as claimed including that there are a plurality of variable frequency drives (note the discussions of the VFDs at col. 7 line 60, thru col. 8 line 32), the variable frequency drives electrically coupled to the plurality of electric motors (cl. 9 of Oehring et al). Oehring et al do not say 
	Payne et al disclose a similar electric drive fracturing pump system (see Figs.1-6, note Figs. 3 and 6 especially) and in [0014] sets forth that each fracturing pump has a motor that is controlled by a VFD (i.e. as shown in Fig. 3, VFD 410a controls motor 411a and VFD 410b controls motor 411b). The examiner gives Official notice that at the time of the invention it was common to mount a VFD on the motor it was controlling.
At the time of the filing of the instant application it would have been obvious to one of ordinary skill in the art to assign a separate a separate one of the plurality of VFDs in Oehring et al to each motor of Oehring et al, as taught by Payne et al, in order to provide direct control over each of the motors. Further it would have been obvious to mount each VFD on the associated motor on order to create a more compact system and eliminate any connecting wires required by a remote connection.

Claims 31-33 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oehring et al in view of Payne et al as applied to claim 29 above or Oehring et al as applied to claim 19, and further in view of Mabe et al (USPAP 2003/0143093).
	As set forth above Oehring et al in view of Payne et al, and Oehring et al with regards to claim 19, disclose the invention substantially as claimed but does not disclose providing separate cooling systems or circuits to each of the plurality of motors and the plurality of variable frequency drives of the motors, where one working medium is water based and the other oil based. 
A liquid cooling system (illustrated schematically at 32) operates to maintain the controller 20 and motor 16 at a desired operating temperature. The output 30 may additionally be utilized to provide cooling fluid to the motor 16 and/or controller 20. The liquid cooling system 32 may operate with separate cooling fluids or may be a single integrated cooling circuit. Preferably, the liquid cooling system 32 is in heat exchange relationship with an oil system (FIG. 3A) contained within the motor 16 to distribute thermal energy therebetween to further increase thermal control of each. Such thermal transfer is well within the art of cooling system design.  It is additionally noted that at [0028] Mabe et al notes that the cooling system may be used to heat oil flow and provide preheating of the controller. 
	At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to utilize the teaching of Mabe et al to provide for cooling of the motors and the variables frequency drives in Oehring et al, as taught by Mabe et al, in order to finely tune the required temperatures of each element to their desired temperature, thus prolonging their useful life. As noted above Made et al specifically teach the use of oil based coolant and the examiner gives official notice that water based coolants are well known in the art and that it would have been obvious to one of ordinary skill in the art to select the specific coolant from the wide array of possible coolant choices in order to meet the cooling requirements of each particular element that is to be cooled.

23 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Oehring et al in view of Bailey et al (USPAP 2016/0036308).
	As set forth above Oehring et al disclose the invention substantially as claimed but do not disclose that the 20 one or more motors comprises at least two electric motors stacked adjacent one another to drive an electric motor output shaft.  Bailey et al discloses the stacking of electric motors (see 100 in Fig. 1 for example, or the stators 110, 112 in Fig. 3) which are used to drive a common central shaft 116.  As described at [0147] the stacked electric motors may be used in applications requiring large drive loads and abilities such as hydraulic pumps.
	At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to substitute a stack of electric motors for each of the single motors 130, 230 of Oehring et al in order to dynamically change the output “size” of the motor as power demands change (see abstract of Bailey et al). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayashi et al and Zhang et al discloses cooling arrangements for electric motors driving fracturing pumps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
January 25, 2022